Judicial District Court, Clark County; Michael Villani, Judge (Docket No.
                    65217).
                    Docket No. 65040
                                In his December 6, 2013, petition, appellant challenged his
                    criminal conviction by claiming that there was insufficient evidence to
                    support his conviction for burglary, that the district court judge that
                    sentenced him had a conflict of interest, and that he suffered from
                    ineffective assistance of counsel. Appellant asserted he was entitled to
                    mandamus relief or, in the alternative, relief through a writ of coram
                    nobis.
                                First, appellant improperly challenged the validity of a
                    judgment of conviction through a petition for a writ of mandamus.            See
                    NRS 34.160; NRS 34.724(2) (stating that a post-conviction petition for a
                    writ of habeas corpus is the proper vehicle with which to challenge a
                    judgment of conviction); Round Hill Gen. Improvement Dist. v. Newman,
                    97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (discussing the scope of
                    mandamus). In addition, appellant failed to demonstrate that he did not
                    have an adequate remedy with which to challenge his conviction. See NRS
                    34.170. Therefore, the district court did not err in denying the petition.
                                Second, appellant failed to demonstrate that he was entitled to
                    relief on his petition for a writ of coram nobis. Appellant's claims were not
                    properly raised in a petition for a writ of coram nob is because they were
                    claims arising from alleged factual errors that are on the record, the
                    claims could have been raised earlier, or they involved legal and not
                    factual errors. See Trujillo v. State, 129 Nev. , 310 P.3d 594, 601-



SUPREME COURT
       OF

    NEVADA
                                                           2
(0) 194M    0404>
                   02 (2013). Appellant has previously litigated a post-conviction petition for
                   a writ of habeas corpus, O'Keefe v. State, Docket Nos. 48673 and 49329
                   (Order of Affirmance, March 24, 2008), and appellant failed to
                   demonstrate that he could not have raised his current claims in that
                   petition. See Trujillo, 129 Nev. at , 310 P.3d at 601-02 (discussing that
                   it is the petitioner's burden to demonstrate that he could not have
                   reasonably raised his claims at an earlier time). Therefore, the district
                   court did not err in denying the petition.
                   Docket No. 65217
                               In his January 27, 2014 motion, appellant claimed that the
                   trial court was without jurisdiction because appellant had sought relief in
                   federal court and a decision regarding his• federal habeas petition was
                   pending before the Ninth Circuit Court of Appeals during his state court
                   trial. This claim fell outside the narrow scope of claims permissible in a
                   motion to modify sentence. See Edwards v. State, 112 Nev. 704, 708, 918
                   P.2d 321, 324 (1996). Appellant also failed to demonstrate that his
                   sentence was facially illegal or that the district court lacked jurisdiction
                   due to the federal court proceedings.        See id.    Appellant did not
                   demonstrate that the federal court proceedings divested Nevada state
                   courts of jurisdiction over this case. Moreover, appellant failed to
                   demonstrate that the federal court had stayed the proceedings in state
                   court while it considered appellant's petition. See 28 U.S.C. § 2251(a)(1).




SUPREME COURT
      OF
    NEVADA                                                3
(0) 1947A 4141WP
                  Therefore, we conclude that the district court did not err in denying
                  appellant's motion. Accordingly, we
                             ORDER the judgments of the district court AFFIRMED. 2




                                                    Pickering




                                                    Saitta


                  cc: Hon. Stefany Miley, District Judge
                       Hon. Michael Villani, District Judge
                       Brian Kerry O'Keefe
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk



                        2We have reviewed all documents that appellant has submitted in
                  proper person to the clerk of this court in these matters, and we conclude
                  that no relief based upon those submissions is warranted. To the extent
                  that appellant has attempted to present claims or facts in those
                  submissions which were not previously• presented in the proceedings
                  below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA                                             4
10) 1947A    Ce